Title: To George Washington from John Jay, 6 September 1787
From: Jay, John
To: Washington, George



Dr Sir
N. York 6 Septr 1787

I was yesterday honored with your Letter of the 2d Inst., inclosing one for Commodore Jones, which was immediately conveyed to him.
New York entertained Hopes of seeing you here, and wishd for such an occasion of giving you fresh Proofs of Esteem & attachment, for your consenting to take a Seat in the Convention has given your Country fresh Reasons for both.
You will oblige me by putting it in my power to do you any services which occasions may render convenient to you, and be

assured of the constant & perfect Respect & Regard with wh. I am Dr Sr your most obt & very hble Servt.
